EXHIBIT 12 COLUMBUS SOUTHERN POWER COMPANY AND SUBSIDIARIES Computation of Consolidated Ratios of Earnings to Fixed Charges (in thousands except ratio data) Year Ended December 31, Twelve Months Ended Nine Months Ended 2003 2004 2005 2006 2007 9/30/2008 9/30/2008 EARNINGS Income Before Income Taxes $ 246,809 $ 207,929 $ 199,259 $ 286,422 $ 387,473 $ 393,507 $ 328,147 Fixed Charges (as below) 58,771 61,742 63,665 74,155 79,400 82,898 61,432 Total Earnings $ 305,580 $ 269,671 $ 262,924 $ 360,577 $ 466,873 $ 476,405 $ 389,579 FIXEDCHARGES Interest Expense $ 50,948 $ 54,246 $ 59,539 $ 66,100 $ 69,625 $ 76,044 $ 57,612 Credit for Allowance for Borrowed Funds Used During Construction 5,123 4,996 1,526 5,955 7,275 4,354 1,945 Estimated Interest Element in Lease Rentals 2,700 2,500 2,600 2,100 2,500 2,500 1,875 Total Fixed Charges $ 58,771 $ 61,742 $ 63,665 $ 74,155 $ 79,400 $ 82,898 $ 61,432 Ratio of Earnings to Fixed Charges 5.19 4.36 4.12 4.86 5.88 5.74 6.34
